EXHIBIT23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use, in the Registration Statement on FormSB-2 of uWink, Inc. of our report dated March20, 2007 on our audits of the financial statements of uWink, Inc. as of January2, 2007 and December31, 2005 and the results of its operations and cash flows for each of the two years ended January2, 2007 and December31, 2005, and the reference to us under the caption "Experts". /s/ Kabani & Company, Inc. Los Angeles, California Dated: November20, 2007
